I concur in the reversal but not in the holding of the opinion that payment of poll taxes has any bearing on the question of who are qualified electors within the purview of Section 3049 C. G. L., 1916 R. G. S.
That section provides for the exclusion of properties from a municipal corporation "containing less than one hundred and fifty qualified electors" upon certain conditions. Such a statute must be construed in the light of what was intended to be accomplished by way of legislation with regard to the subject dealt with in the legislative act. What is a qualified elector under one statute may be not a qualified elector under another. In cases like this we must determine the legislative intent and we are not bound by definitions found in other statutes which have no relation to one like the present.
One of the accepted ways of construing a statute is to determine the practical operation and effect of the divers constructions we are urged to adopt. If one of them appears to be grossly unreasonable, or leads to a reductio ad absurdam
when followed to its logical conclusion, we not only may, but should, disregard it, however apparently logical *Page 587 
on its face it may otherwise seem. Some of the most fallacious and specious propositions conceived and urged before the courts, ofttimes appear the most convincing when first heard, but dissolve and disappear into unsubstantial shadows when subjected to the test of practical application which demonstrates their unsoundness.
Turning now to the present controversy before the Court, it is contended that a qualified elector within the purview ofSection 3049 C. G. L., 1916 R. G. S. (which is all that we are here called on to determine) is to be measured by section 2946 C. G. L., 1836 R. G. S. which defines a qualified elector as one otherwise qualified to vote and "who shall have paid his poll taxes as provided by law and as prescribed for state elections".
Making a practical application of this rule to a controversy arising under section 3049 C. G. L., 1916 R. G. S. supra, we may easily have periods of time during the year when cities like Tampa, Jacksonville and Miami, the largest in the state, would at a particular day have less than one hundred and fiftyqualified electors (that is, those who had paid their poll taxes) and thereby bring such cities within the purview of the law which authorizes the exclusion of territory in small municipalities, under certain conditions. Surely, it is obvious that such was not the legislative intent, and if it was not, then something that the legislature did not intend should obtain, should not be brought about by judicially construing section 3049 C. G. L., R. G. S. 1916 supra, as being controlled by definitions found in any other laws.
It seems that the legislative intent was to have section 3049 C. G. L., 1916 R. G. S. supra, apply only to those communities having within their inhabitants less than one hundred and fifty citizens having the qualifications to vote under the laws and ordinances of the city registered as such and that payment or non payment of poll taxes was never contemplated as having the power to fluctuate cities *Page 588 
in and out of the terms of this statute from time to time during the year.
ELLIS AND BROWN, J.J., concur.